Title: VI. From Albert Gallatin, [ca. 14–15 November 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
[ca. 14–15 Nov. 1801]
Mr Nourse acts, & has for ten years acted, as agent for the disbursements of this department for contingent expences amounting during that period to about 100,000 dollars. On settlement of his accounts there is a deficiency of 202 dollars, arising either from some expence not entered, or for which he had neglected to take a voucher, or from some voucher lost. He thinks it hard, as this was a kind of extra-duty that he should lose the money; and it is proposed that it should be allowed to him in a separate account, as a grant for his trouble in the business (not as compensation for monies lost or for a supposed expense for which he cannot account, as the precedent is considered as dangerous) to be paid out of the fund for unprovided claims. If I shall authorize the allowance the accounting officers will pass the account. It is not perfectly regular; yet I feel inclined to do it. Will you favour me with your opinion?
No letters received by last mail.
I have found so much difficulty in arranging or rather procuring correct statements amongst the Treasury documents, that I cannot yet give any probable estimate of the revenue within half a million—of course cannot give any opinion of the propriety of abolishing the internal revenues; but I am clearly of opinion they should all go or all remain. It would not be worth while to preserve the excise alone at such monstrous expence & inconvenience as the collection now costs. The two documents of “receipts & expenditures” for 1800 & of “estimates for 1802” cannot accompany your message, as they are directed by positive resolutions of the house to be laid yearly before them by the Secretary. But as they must be supposed to have been communicated by him to you, they may with propriety be referred to in the message. They are matters of form, prepared by the Register, & to which for the present year I have concluded to make no alteration in point of form.
If possible, I will on Tuesday lay before you general results sufficient to give you all the information you may want in relation to the general views you intend exhibiting in the message. But, in the mean while, could you calculate what will be the annual sum wanted to pay the interest on and pay off, within eight years, a debt of 21,955,900 having an interest of 1,310,401.50100: it being promised that Dollars 6,481,700 part of the said debt bears an interest of 8 p% & must be paid the last, and that 950,965 dollars of the debt are already paid out of the Treasury, but without stopping the interest. If three millions will do, I think we can with the impost & lands, pay off 38 millions within the eight years 1802–1809. The total amount of unredeemed debt on 1st Jany. 1802 will be 77,866,40263100 of which we shall have already remitted to Holland the above stated sum of 950,965 dollars—The reduction or rather abolition of internal revenues will necessarily depend on the extent of the navy establisht.
I will give a first reading tomorrow to the sketch of the message & write some notes; but I cannot pay to it the proper attention till after Tuesday & will of course return it Monday morning, with a wish to see it afterwards once more.
Respectfully Your most obedt. Servt.
Albert Gallatin
You will be pleased to return the sheet of weekly balances.
